On Motion for Rehearing.
The Bruni appellees in their motion for rehearing contend that this Court is in error in remanding the case as to all appellants, insofar as lands in the Corralitos and Dolores Subdivisions are concerned. It is insisted that the record here shows that certain of said appellants have no interest in said lands by reason of descent from the original grantee or otherwise, and therefore the judgment entered by the trial court against them and in favor of the Bruni appellees should stand.
We do not agree with this contention. While it is a well settled rule that a tenant in common may recover the entire tract of land involved from one shown to have no title, Land v. Banks, Tex.Com. App., 254 S.W. 786, 790, 30 A.L.R. 1 (holding approved by Supreme Court), it is also obvious that the plaintiff under this theory must establish that (1) he is a tenant in common and (2), that the defendant has no title. Davidson v. Wallingford, 88 Tex. 619, 625, 32 S.W. 1030, 1033; Steddum v. Kirby Lumber Company, 110 Tex. 513, 525, 221 S.W. 920, 924.
In this case, the Bruni appellees recovered judgment in the trial court upon the premise that they were not tenants in common but the owners of the entire title to the lands involved. Being of the opinion that fact issues were involved, we have concluded that the court below erred in holding that the position taken by the Bruni appellees was established as a matter of law. The question of whether or not the Bruni appellees are tenants in common with appellants or some of them is therefore undetermined, and this Court for that reason would be unauthorized to render judgment against certain appellants whom we might ascertain to be without title, upon the theory that the Bruni appellees were tenants in common and as such entitled to judgment against said appellants.
To say that, regardless of whether the Bruni appellees are held to be the owners of the entire title or. tenants in common, certain appellants cannot recover, is to anticipate the record upon another trial, and thus interfere with the proper functions of the trial court, which upon remand will determine whether or not the Bruni appellees are tenants in common and enter judgment as to the various appellants according to the evidence then before it.
The motion for rehearing is overruled.